April 17, 2012 Cicely L. LaMothe Senior Assistant Chief Accountant Securities and Exchange Commission 100 F. Street, NE Washington, D.C.20549-3561 Re: Diversified Restaurant Holdings, Inc. Form 10-Q for the quarterly period ended September 25, 2011 Filed November 9, 2011 File No. 0-53577 Dear Ms. LaMothe: On behalf of Diversified Restaurant Holdings, Inc. (the "Company" or "DRH"), I write to respond to the comments contained in your letter to the Company, dated April 5, 2012, related to the above-referenced report.For your ease of reference, your comment, followed by the Company's response, is set forth below. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 25, 2011 Note 2.Staff Accounting Bulletin No. 108, page 7 Commission Comment: You disclose that, in the three months ended March 27, 2011, you identified two errors in your 2010 accounting.Your disclosure also details the adjustments made to your 2010 financial statements to correct the errors.In light of the materiality of these corrections, it is unclear why you reflected the revisions to prior periods prospectively in your 2011 Forms 10-Q and did not label the corrected financial statements as “restated.”Please properly restate your financial statements by amending your 2010 Form 10-K and file an Item 4.02 Form 8-K to notify investors of the non-reliance on previously issued financial statements, or advise. Company Response: When we identified the two errors in our 2010 accounting during the first quarter of 2011, we evaluated those errors considering the guidance in Staff Accounting Bulletin ("SAB")No. 99 ("SAB 99").As disclosed in our Form 10-Q for the first quarter of 2011, we concluded the errors were not material to our 2010 financial statements; however, the corrections would have been material to our first quarter of 2011.Accordingly we used a SAB No. 108 ("SAB 108") approach to correct our 2010 financial statements presented in our Form 10-Q for the first quarter of 2011 and in each subsequent quarterly filing in 2011.In our 2011 quarterly filings, we mistakenly did not label the corrected 2010 financial statements as “Restated.”This omission was remediated in our Form 10-K filing for 2011 which labeled all of our corrected 2010 financial statements as “Restated.” Senior Assistant Chief Accountant April 17, 2012 Page 2 Our further response below details our SAB 99 analysis, which supports our conclusion that these errors were not material to our 2010 financial statements, the judgment of a reasonable person would not have been changed or influenced had we restated the 2010 financial statements, and did not justify amending our 2010 Form 10-K and filing an Item 4.02 Form 8-K to notify investors of thenon-reliance on previously issued financial statements. In accordance with SAB 99, we analyzed the quantitative and qualitative factors in relation to these errors.From a quantitative viewpoint, the effect of the errors on the December 26, 2010 balance sheet is as follows: Balances at December 26, 2010 Previously Reported Adjustments As Restated Cash and cash equivalents $ $ $ Property and equipment, net - restricted assets of VIE - Other long-term assets Current portion of long-term debt Deferred rent (long-term) ) Long-term debt, less current portion Retained earnings (accumulated deficit) Accumulated other comprehensive income (loss) ) - Noncontrolling interest in VIE - Further, the impact of the errors on the consolidated statement of operations for the year ended December 26, 2010 is as follows: December 26, 2010 Previously Reported Adjustments As Restated General and administrative $ $ $ Occupancy ) Depreciation and amortization Change in fair value of derivative instruments - ) ) Interest expense ) ) ) Income (loss) before income taxes ) ) Net income (loss) ) Net( income) loss attributable to noncontrolling interest - Net income (loss) attributable to DRH - Basic earnings (loss) per share ) Fully diluted earnings (loss) per share ) Senior Assistant Chief Accountant April 17, 2012 Page 3 In evaluating quantitative materiality, we determined as follows: • The errors were not significant in percentage terms to any affected balances except for pre-tax income and net income. • We believe the break-even concept in determining materiality applies to our current situation and causes us to place significantly less reliance on the error amounts as a percentage of pre-tax income.While we acknowledge that the errors were significant as a percentage to pre-tax income and net income, our pre-tax income in 2010 was less than 1% of revenues and our net income was just over 1% of revenues.Because these amounts were so small compared to our 2010 revenues of $45 million, we considered our pre-tax income and net income amounts for 2010 to be near break-even.Accordingly, we did not place significant weight on the fact that the aggregate errors were large compared to pre-tax income and net income.We believe a reasonable investor would place greater emphasis on the overall volume of our business and operating results when assessing materiality. • At the December 12, 2006 “National Conference on Current SEC and PCAOB Developments”, Todd E. Hardiman, Associate Chief Accountant, Division of Corporate Finance, emphasized the break-even concept as an important tool in determining materiality. • The swap adjustment of $367 thousand was a non-cash adjustment that did not impact operating income.Further, the swap transaction was recorded in our 2010 balance sheet and separately disclosed so that investors were aware of the amount and potential variability of this fair value measure. • Thevariable interest entity ("VIE")impact on operating results of $69 thousand is less than 5% of operating income in 2010.The overall impact of the VIE adjustment of $51 thousand was not significant to our overall 2010 results and had no impact on net income attributed to DRH. Based upon the foregoing, we concluded, and continue to believe, that the errors were not quantitatively material to our 2010 financial statements. We also considered the guidance provided by SAB 99 and evaluated qualitative factors with regard to our materiality determination.These additional considerations are discussed below: Qualitative Factor #1 – Does the misstatement mask a change in earnings or other trends? No.As the table below indicates, we have had large pre-tax income (loss) and net income (loss) fluctuations over the last few years. If we were to adjust the 2010 pre-tax income (loss) and the 2010 net income (loss) amounts to factor in the adjustments, our earnings trend would not be significantly impacted. Senior Assistant Chief Accountant April 17, 2012 Page 4 Restated 12/26/2010 12/26/10 12/27/09 12/31/08* Assets YOY change % % % - Liabilities YOY change % % % - Revenues YOY change % % % - Operating income (loss) 1,606,363 ** ) YOY change -22.2
